ORDER

PER CURIAM.
Michael Burns (“Defendant”) appeals from a judgment entered after a jury verdict finding him guilty of one count of endangering a corrections employee, in violation of Section 565.085, RSMo (2000). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).